
	
		II
		Calendar No. 570
		110th CONGRESS
		2d Session
		S. 2596
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Mr. DeMint (for himself,
			 Mr. Coburn, Mr.
			 Inhofe, Mr. Cornyn,
			 Mr. Vitter, Mr.
			 Chambliss, Mr. Burr,
			 Mr. Bond, and Mr. Allard) introduced the following bill; which was
			 read the first time
		
		
			February 11, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To rescind funds appropriated by the Consolidated
		  Appropriations Act, 2008, for the City of Berkeley, California, and any
		  entities located in such city, and to provide that such funds shall be
		  transferred to the Operation and Maintenance, Marine Corps account of the
		  Department of Defense for the purposes of recruiting.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Semper Fi
			 Act.
		2.Recission and transfer
			 of funds
			(a)Recission of
			 certain earmarksAll of the amounts appropriated by the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161) and the accompanying
			 report for congressional directed spending items for the City of Berkeley,
			 California, or entities located in such city are hereby rescinded.
			(b)Transfer of
			 funds to Operation and Maintenance, Marine CorpsThe amounts
			 rescinded under subsection (a) shall be transferred to the
			 Operation and
			 Maintenance, Marine Corps account of the Department of
			 Defense for fiscal year 2008 to be used for recruiting purposes.
			(c)Congressional
			 directed spending item definedIn this section, the term
			 congressional directed spending item has the meaning given such
			 term in paragraph 5(a) of rule XLIV of the Standing Rules of the Senate.
			
	
		February 11, 2008
		Read the second time and placed on the
		  calendar
	
